Title: To John Adams from Daniel McCormick, 4 December 1797
From: McCormick, Daniel
To: Adams, John



Sir.
New York 4th. December 1797

Hopeing you will excuse my zeal to serve a Relation, who I flatter myself, will always proove worthy of every confidence reposed on him. I take the liberty to mention Mr. Pitcairn once more for your notice
It has been sugested to me that there is a probability of remooveing Mr. Williams from Hamburgh to replace Mr. Johnston at London. should this be the case and there be a Vacancy for Hamburgh, I am sure Mr. Pitcairn would prefer it to one at Paris or any other place in France. And there they could make no objections to his place of Birth
With Great Respect / I am Your Excellencys / Most Obedt Hum Servt

Daniel McCormick